DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A gas turbine engine for an aircraft, comprising:
a core engine comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor;
a fan, which is positioned upstream of the core engine, wherein the fan includes a plurality of fan blades;
a gear box between the core engine and the fan, wherein the gear box is driven by the core shaft, and wherein the fan is driven at a lower rotational speed than the core shaft via the gear box;
a static part of the gas turbine engine including a rotational mounting of the core shaft, wherein the core shaft includes a length between a drive side of the gear box and an axial position of the rotational mounting of the core shaft;
wherein the core shaft includes an axial first region and an axial second region, wherein the axial first region is arranged between the drive side of the gear box and the axial position of the rotational mounting of the core shaft, and wherein the axial first region includes an axial first region length which is greater than 50% of the length between the drive side of the gear box and the axial position of the rotational mounting of the core shaft; and
wherein, spanning the axial first region length, the first region of the core shaft includes a diameter greater than a diameter of the second region, resulting in an axial majority of the core shaft which is widened toward the drive side of the gear box.”

The underlined limitations are shown in Fig. 4, the length E is the length between the drive side of the gear box Part 26 and the connect point of Part 60.  Part 51, as a one section of Length E, is the first section, which is the length greater than 50% of length E.  The limitations are also supported at least in Specification, Paragraph 62.  According to the specification, the limitations would help to save structure space and weight (Specification, Paragraph 63, Paragraph 64).

After reviewing the amended claimed limitations, the specification, and the argument filed on 08/23/2021, the examiner considered McCune (US2011/0130246 A1) would fail to teach all the limitations of the amended Claim 1.  In McCune, the reference teaches a shaft of a turbine engine (McCune, Fig. 2, Part 46), and the shaft further includes a first section which has larger diameter than other section (McCune, Fig. 2).  However, the first section in McCune is less than 50% of the length between the drive shaft and a rotational mounting.  Therefore, McCune would fail to teach all the limitations of Claim 1.


The examiner further considered Duong (US2007/0225111 A1), the references teaches a shaft with sections has a larger diameter when comparing with other section (Duong, Fig. 1, Part 80, section Part 84 and section Part 86).  However, each larger-diameter section would still fail to teach the limitation “an axial first region length which is greater than 50% of the length between the drive side of the gear box and the axial position of the rotational mounting of the core shaft” since when considering each section, it is less than 50%.  Therefore, the examiner considered Duong would fail to teach all the limitations of Claim 1 as well.

The examiner further considered other references, but the reference fail to show or reasonably teach in combination at least the limitation “an axial first region length which is greater than 50% of the length between the drive side of the gear box and the axial position of the rotational mounting of the core shaft.”  Therefore, Claim 1 is allowed.

Claims 2-11, 13-16 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.